Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive. Applicant argued the combination does not make obvious the determining and mapping as claimed. However, Examiner disagrees.
Although the claims recite specific limitations directed to M VRB bundles and L VRB bundles, these limitations are written in the alterative to L=1. Examiner considers “; or L=1” to separate “L=1” as an alternative to the “wherein if … otherwise” limitations. Nam in view of Tang provides a fair teaching and obviousness for L=1 as noted in the rejections. 
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2019/0150118 as supported by corresponding figures and passages of 62/584,501) in view of Tang et al. (US 2018/0192406).
Regarding claim 1, Nam discloses a resource mapping method (figs. 8-11), comprising: determining data to be sent that is carried on a data channel Physical Downlink Shared Channel, PDSCH/Physical Uplink Shared Channel, PUSCH (para. 104-105; paras. 10-11, 98 and 102); mapping the data to be sent to Virtual Resource Blocks, VRBs (steps 1006 and 1106; paras. 98 and 102; paras. 117-118); and mapping the VRBs to Physical Resource Blocks, PRBs, in units of Resource Block, RB, bundle (steps 1002 and 1102; fig. 8; paras. 83, 99 and 103), wherein, said that mapping the VRBs to the PRBs in units of RB bundle, comprises: determining L VRB bundles with higher frequency in RBs occupied by the data channel (fig. 8, item 804; note: bundles 0 and 8, where L is “1” in its broadest reasonable interpretations - specification of the instant application, para. 78); directly mapping the L VRB bundles with higher frequency to PRB bundles with same numbers as the VRB bundles (fig. 8; note: VRB bundles 0 and 8 are mapped to PRB numbers 0 and 8); and mapping remaining VRB bundles to corresponding PRB bundles  using an interleaver (items 804 and 822; note: VRB bundles 1-7 are interleave mapped to PRB bundles 1-7), wherein L=1 (fig. 8, item 804; note: bundles 0 and 8, where L is “1”). Examiner 
However, Nam does not disclose directly mapping without using an interleaver. Tang discloses directly mapping VRBs to PRBs without using an interleaver and using an interleaver (fig. 1C; para. 73, last sentence; note: localized VRBs not using an interleaver; paras. 74 (first sentence) and 75; note: distributed VRB mapping using an interleaver). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have direct mapping without using an interleaver in the invention of Nam. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a direct correspondence between mathematical entities (i.e. performing a direct calculation) or to avoid using a function where it is unneeded (i.e. not using an interleaving formula, algorithm, processor or device) (Tang, para. 73, last sentence versus para. 74, first sentence; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results; In re Karlson, 136 USPQ 184 (1963), In re Nelson, 95 USPQ 82 (CCPA 1952), In re Eliot, 25 USPQ 111 (CCPA 1935) and Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art)).
Regarding claim 13, Nam a computer device (figs. 10-11; note: base station or UE; paras. 28-29) comprising a memory, a processor and a computer program that is stored on the memory and can run on the processor, wherein, the processor, when executing the computer program, implements a following method (paras. 124-128 and 131): determining data to be sent that is carried on a data channel PDSCH/PUSCH (para. 104-105; paras. 10-11, 98 and 102); mapping the data to be sent to VRBs (steps 1006 and 1106; paras. 98 and 102; paras. 117-118); and 
However, Nam does not disclose directly mapping without using an interleaver. Tang discloses directly mapping VRBs to PRBs without using an interleaver and using an interleaver  (fig. 1C; para. 73, last sentence; note: localized VRBs not using an interleaver; paras. 74 (first sentence) and 75; note: distributed VRB mapping using an interleaver). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have direct mapping without using an interleaver in the invention of Nam. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a direct correspondence between mathematical entities (i.e. performing a direct calculation) or to avoid using a function where it is unneeded (i.e. not using an interleaving formula, algorithm, processor or device) (Tang, para. 73, last sentence versus para. 74, first sentence; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results; In re Karlson, 136 USPQ 184 (1963), In re Nelson, 95 USPQ 82 (CCPA 1952), In re 
Regarding claim 25, Nam in view of Tang discloses and makes obvious a non-transitory computer readable storage medium, wherein, the computer readable storage medium stores a computer program performing the method as rejected in claim 1 above (Nam, paras. 124-128 and 131).

Allowable Subject Matter
Claims 5, 7-12, 17, 19 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As noted in the response to arguments above, Examiner believes the independent claims would be allowable if “L=1” were either removed from the claims or clearly included in the “otherwise” limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462